Citation Nr: 1146851	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1961 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and February 2008 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Irrespective of the RO's action in November 2006, the Board must decide whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disability other than PTSD has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has characterized the issues on appeal as are listed on the preceding page in light of Barnett and the recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a psychiatric disability other than PTSD has been received.  To this extent, the Veteran's appeal is granted.  The underlying claim for service connection for a psychiatric disability other than PTSD, as well as the claim for service connection for PTSD, however, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed February 1985 rating decision, the RO continued a prior denial of service connection for a psychiatric disability other than PTSD.

2.  Evidence received after the February 1985 denial of service connection for a psychiatric disability other than PTSD relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's February 1985 continued denial of service connection for a psychiatric disability other than PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the last final February 1985 decision is new and material, and the claim for service connection for a psychiatric disability other than PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a psychiatric disability other than PTSD, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New & Material Evidence

The Veteran seeks to reopen his previously denied claim for service connection for a psychiatric disability other than PTSD, which was originally denied by the RO in September 1973.  The RO found that the Veteran had been diagnosed with a personality disorder, which was a constitutional or developmental abnormality.  The Veteran did not file an NOD, and the September 1973 rating decision became final.  

In February 1985, the RO declined to reopen the Veteran's claim, again noting that a personality disorder is a constitutional or developmental abnormality.  The Veteran did not file an NOD, and the February 1985 decision became final.  

He subsequently attempted to reopen the claim in September 2006.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).
"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Here, evidence of record at the time of the February 1985 rating decision included the Veteran's STRs.  In July 1961, he was diagnosed with an inadequate personality.  He was subsequently transferred to the U.S. Naval Hospital in Jacksonville, Florida in August 1961 for evaluation.  A September 1961 Report of Board of Medical Survey contains a diagnosis of "inherent preexisting personality disorder" that was not "the result of an incident of service or which was aggravated thereby."  The report recommended that the Veteran be discharged because his personality disorder made him unsuitable for service.  Consequently, the Veteran was discharged from service in September 1961. 

Evidence of record at the time of the February 1985 rating decision also included a VA medical record.  Specifically, a March 1973 discharge summary establishes that the Veteran received inpatient psychiatric treatment at the VAMC Oklahoma City, Oklahoma from February 9, 1973 to February 20, 1973.  The treatment records themselves are not of record.

In addition, evidence received since the February 1985 decision includes several medical opinions noting that the Veteran suffers from a psychiatric disorder other than a personality disorder.  In August 1986, Dr. N.L.A. diagnosed generalized anxiety disorder, dysthymic disorder, and schizotypal personality disorder.  Also in August 1986, Dr. S.F.D. noted that the Veteran's "predominant symptom picture" included a combination of depression, anxiety, nervousness, and strong obsessional characteristics.  The doctor stated that the Veteran's basic personality pattern was schizoid, and that he "may have some tendency to decompensate into a schizophrenic psychosis."  In November 2006, a VA examiner diagnosed the Veteran with schizophrenia, undifferentiated.  In June 2007, Dr. J.C. opined that the Veteran had, in part, a major depressive disorder.  Finally, in April 2011, a VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified.

Additional evidence received since February 1985 also includes the Veteran's statements that he witnessed a fellow seaman's suicide.  

There was no competent and credible evidence of record at the time of the last final February 1985 decision of a psychiatric diagnosis that was eligible for disability compensation.  Accordingly, the RO denied service connection for a nervous condition, and the etiology (to include a determination as to whether the condition was associated with the Veteran's active duty or a service-connected disability) was not addressed.  Significantly, evidence submitted since the last final February 1985 rating decision includes medical evidence reflecting various chronic psychiatric disabilities other than PTSD.

This additional evidence is new (as it did not exist at the time of the February 1985 determination) and directly addresses the unestablished fact of a current psychiatric disability that is eligible for disability compensation.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (the presence of a diagnosed chronic psychiatric disability), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a psychiatric disability other than PTSD is warranted.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a psychiatric disability other than PTSD having been received, the appeal is granted to this extent only.  
REMAND

A Psychiatric Disability, To Include PTSD

The Veteran contends that he has a psychiatric disability due to his service.  Specifically, he asserts that his condition was caused by being sleep deprived while serving on the USS Yellowstone and from witnessing a fellow seaman commit suicide.  See October 2007 Statement.  He also contends that he was misdiagnosed with a personality disorder during service.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the burden falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence (1) the Veteran's disability existed prior to service and (2) the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

In the March 2011 Remand, the Board asked that the Veteran be accorded a VA examination addressing whether his current psychiatric disability existed prior to service or is related to  service.  The April 2011 VA examiner diagnosed depressive disorder and opined that "the Veteran was as likely as not to have had pre-existing personality disorder traits prior to the service" but that he had no diagnosed pre-existing condition prior to service.  She also opined that the Veteran's current disability did not exist prior to service.  Finally, she opined that the Veteran was "less likely than not to have had a military experience which aggravated a pre-existing condition."  

The VA examination is inadequate.  The report contains conclusions that are contradictory, and the examiner applied the wrong standard.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Remand is therefore required to ensure compliance with the March 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In addition, as noted above, there are outstanding VA treatment records that need to be obtained.  The record establishes that the Veteran received inpatient treatment at the Oklahoma City VA Medical Center (VAMC) in February 1973.  The claims file contains only the discharge summary.  The Veteran's wife maintains that he received psychiatric treatment on "one or two occasions" at the Oklahoma City VAMC in the early 1970's.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Finally, VA must attempt additional development for STRs.  The Veteran contends that he received inpatient treatment at the U.S. Naval Hospital in Jacksonville, Florida prior to his September 1961 separation, but cannot remember how long he was hospitalized.  The Veteran's wife contends that he was hospitalized for four to six weeks.  See February 1987 Statement.  His sister-in-law contends that her husband visited the Veteran at the hospital.  See October 2006 Statement.  The Board has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  Those records must be obtained.  

Manlincon Issue

In the letter informing the Veteran of the November 2006 rating decision, the RO stated that his claim for nonservice-connected pension benefits was denied.  In a January 2007 correspondence, the Veteran stated that he disagreed with the denial of the November 2006 decision.  The Board construes the January 2007 correspondence as a timely notice of disagreement (NOD) with the November 2006 decision denying entitlement to nonservice-connected pension benefits.  [Notably, the RO construed this same correspondence as a timely NOD with the November 2006 rating decision continuing to deny the Veteran's psychiatric disorder claim.]  Thus, the RO is now required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA mental health treatment records, to include inpatient treatment, from the VAMC Oklahoma City, Oklahoma from January 1970 to December 1973.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  Any such available records should be associated with the claims folder.  

2. Take the necessary steps to obtain any records from January to September 1961 for treatment received at the U.S. Naval Hospital in Jacksonville, Florida, and associate them with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  Any such available records should be associated with the claims folder.  

3. Then, schedule a VA mental disorders examination by an appropriate medical professional other than the provider who conducted the April 2011 VA examination.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner should determine the nature, extent, and etiology of any psychiatric disorder, to include PTSD, diagnosed on examination.  All pertinent psychiatric disorders should be noted in the examination report.  

For any psychiatric disability, to include PTSD, diagnosed on examination, the examiner should answer the following questions: 

(a) Did such disability clearly and unmistakably preexist the Veteran's enlistment into active duty?  In answering this question, the examiner should address the September 1961 Medical Board Report. 

(b) For any currently diagnosed disorder found to have preexisted the Veteran's active duty, was it clearly and unmistakably not aggravated by any incident during service?  [Aggravation means worsened beyond the natural progression of the disease.]  

(c) If a currently diagnosed disorder was found not to have preexisted the Veteran's active duty, is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service. 

Complete rationale for all opinions expressed should be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the claim for service connection for a psychiatric disability, to include PTSD.  If this benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

5. In addition, issue an SOC to the Veteran and his representative addressing the issue of entitlement to nonservice-connected pension benefits.  The Veteran also must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  This issue should then be returned to the Board for further appellate consideration only if an appeal is properly perfected. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


